The plaintiff has not the right to try the question of the liability of Brown and Janvrin, either by jury or by any other tribunal. They make no defence, and there can be no issue between them and the plaintiff. The notes they disclose are payable to, and are held and claimed by, Mrs. Read. No claim is made that Brown and Janvrin can be chargeable as trustees, unless they are chargeable for the amount of the notes, and hence the only issue that could be tried would be one of title between the plaintiff and Mrs. Read, the claimant. But that question has already been tried and determined in the issue between the plaintiff and Mrs. Read as trustee in this very case, and it cannot be again litigated and brought directly in question by the same parties.
Judgment should be rendered on the verdict, and Brown and Janvrin discharged as trustees.
CARPENTER, J., did not sit: the others concurred. *Page 190